Electronically Filed
                                                               Supreme Court
                                                               SCWC-29535
                                                               24-NOV-2010
                                                               12:56 PM



                                 SCWC-29535

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                     vs.

         ROBERT N. TOMINIKO, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CASE NO. 1DTA-08-08506)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

            Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on October 13, 2010, is hereby accepted and

will be scheduled for oral argument.          The parties will be

notified by the appellate clerk regarding scheduling.

            DATED:   Honolulu, Hawai#i, November 24, 2010.

                                    FOR THE COURT:
                                    /s/ Paula A. Nakayama
                                    Associate Justice




     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Ayabe, assigned by reason of vacancy.